         Case1:19-cv-05516-DLC
        Case  1:19-cv-05516-DLC Document
                                 Document140-1
                                          138 Filed
                                               Filed03/25/21
                                                     03/26/21 Page
                                                               Page11ofof22




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK


SIGNIFY NORTH AMERICA                               )
CORPORATION and                                     )
SIGNIFY HOLDING B.V.,                               )      C. A. No. 1:19-CV-5516-DLC
                                                    )
                       Plaintiffs,                  )      JURY TRIAL DEMANDED
                                                    )
               v.                                   )
                                                    )
AXIS LIGHTING INC.,                                 )
                                                    )
                       Defendant.                   )
                                                    )

                               JOINT STIPULATION OF DISMISSAL

       Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, Plaintiffs Signify

North America Corporation and Signify Holding B.V. and Defendant Axis Lighting Inc., through

their attorneys of record, jointly file this Joint Stipulation of Dismissal, dismissing all claims and

counterclaims in this action by agreement of the parties. All attorneys’ fees, costs, and expenses

shall be borne by the party incurring same.




      So ordered.         3.26.2021.
        Case1:19-cv-05516-DLC
       Case  1:19-cv-05516-DLC Document
                                Document140-1
                                         138 Filed
                                              Filed03/25/21
                                                    03/26/21 Page
                                                              Page22ofof22




Dated: March 25, 2021

STIPULATED and AGREED to by:




 ______________________________                _______________________________

 C. Brandon Rash (pro hac vice)                Cheryl T. Burgess
 M. Andrew Holtman (pro hac vice)              Michael K. Friedland
 Ryan Stronczer (pro hac vice)                 Knobbe, Martens, Olson, & Bear LLP
 Akin Gump Strauss Hauer & Feld LLP            2040 Main Street, 14th Floor
 Robert S. Strauss Tower                       Irvine, CA 92614
 2001 K Street, N.W.                           Phone: (949) 760-0404
 Washington, DC 20006                          Fax: (949) 760-9502
 (202) 887-4000                                E-mail:
 brandon.rash@akingump.com                     michael.friedland@knobbe.com
 andy.holtman@akingump.com                     cheryl.burgess@knobbe.com
 rstronczer@akingump.com
                                               COUNSEL FOR DEFENDANTS
 Michael P. Kahn (4068615)                     Axis Lighting Inc.
 Akin Gump Strauss Hauer & Feld LLP
 One Bryant Park, 44th Floor
 New York, NY 10036
 (212) 872-1082
 mkahn@akingump.com

 COUNSEL FOR PLAINTIFFS
 Signify North America Corporation and
 Signify Holding B.V.



                                         ORDER


 SO ORDERED.


 Dated:________________, 2021
                                           HON. DENISE COTE
                                           United States District Judge




                                           2
